1
                                                                                JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Juan Garibay                                   Case No. CV 18-07316-AB (SSx)
11                    Plaintiff,
12                                                  ORDER OF DISMISSAL FOR
     v.
13                                                  LACK OF PROSECUTION WITHOUT
     Armon, Inc. et al                              PREJUDICE
14
                      Defendants.
15                                                  (PURSUANT TO LOCAL RULE 41)
16
17
18         On November 6, 2018, the Court issued an Order to Show Cause why this case
19   should not be dismissed for lack of prosecution. A written response to the Order to
20   Show Cause was ordered to be filed no later than November 20, 2018. No response
21   having been filed to the Court’s Order to Show Cause,
22         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23   without prejudice, for lack of prosecution and for failure to comply with the orders of
24   the Court, pursuant to Local Rule 41.
25
26   Dated: November 26, 2018        _______________________________________
27                                   ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
28
                                               1.
